                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             DOCKET NO. 3:18-cv-369-MOC

 LATASHA R. MIMS,                                          )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 ANDREW SAUL,                                              )
 Acting Commissioner of Social Security,                   )
                                                           )
                       Defendant.                          )


       THIS MATTER IS BEFORE THE COURT on Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 20). Having

reviewed the motion, supporting materials, memorandum in support, and the case file, the Court

determines that Plaintiff should be awarded an attorney’s fee under the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $7900.00.

       IT IS ORDERED that Plaintiff’s Motion for Fees Under the Equal Access to Justice Act,

(Doc. No. 20), is GRANTED, to the extent that the Court will award attorney fees in the amount

of $7900.00. Pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The Commissioner

will determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied

first, and any remaining funds will be made payable to Plaintiff and mailed to Plaintiff’s counsel.

If the United States Department of the Treasury reports to the Commissioner that Plaintiff does

not owe a federal debt, the government will exercise its discretion and honor an assignment of

EAJA fees and pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant

                                                -1-
to 28 U.S.C. § 2412(d) shall be filed.

       IT IS SO ORDERED.

 Signed:This
         December 20, 2019




                                         -2-
